NO. 07-07-0481-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JANUARY 3, 2008



______________________________





MICHELLE SMITH, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;



NO. 4839; HONORABLE DAVID MCCOY, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Appellant, Michelle Smith, filed a notice of appeal from the trial court’s order deferring adjudication of guilt for tampering with a governmental record.  The clerk’s record filed on December 12, 2007, contains the Trial Court’s Certification of Defendant’s Right of Appeal.  However, the form does not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure nor is it signed by Appellant as required by the Rule.
(footnote: 1)
	Consequently, we abate this appeal and remand the cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).
(footnote: 2)  Once properly executed, the certification shall be included in a supplemental clerk’s record and filed with this Court on or before January 25, 2008.

It is so ordered.

Per Curiam

Do not publish. 

FOOTNOTES
1:Rule 25.2(d) was amended to require that a defendant sign the certification and receive a copy.  The amendment became effective September 1, 2007.


2:The proper form for Certification of Defendant’s Right of Appeal is contained in Appendix D of the supplement to the Texas Rules of Appellate Procedure.